     Case 3:17-cv-00485-MMD-CLB Document 56 Filed 01/12/21 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     THOMAS BRANAGAN,                                  Case No. 3:17-cv-00485-MMD-CLB
7                                         Plaintiff,                   ORDER
             v.
8
      JOSEPH WALL,
9
                                       Defendant.
10

11          Pro se Plaintiff Thomas Branagan brings this action under 42 U.S.C. § 1983.
12   Before the Court is the Report and Recommendation (“R&R” or “Recommendation”) of
13   United States Magistrate Judge Carla L. Baldwin (ECF No. 49), recommending
14   Defendant’s motion for summary judgment be granted (ECF No. 37). Plaintiff had until
15   January 6, 2021 to file an objection.1 To date, no objection to the R&R has been filed. For
16   this reason, and as explained below, the Court adopts the R&R, and will grant Defendant’s
17   motion for summary judgment.
18          The Court “may accept, reject, or modify, in whole or in part, the findings or
19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
20   fails to object to a magistrate judge’s recommendation, the Court is not required to
21   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
22   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
23   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
24   recommendations is required if, but only if, one or both parties file objections to the
25
            1Following  Judge Baldwin’s Recommendation, Plaintiff filed a motion for medical
26   results (ECF No. 50) and motion for extension of time (ECF No. 51). Judge Baldwin
     granted Plaintiff’s motion for extension of time and ordered that any objection to the
27
     Recommendation be due 14 days after a ruling on the motion for medical results (ECF
28   No. 52). Judge Baldwin denied the motion for medical results on December 23, 2020.
     (ECF No. 55.) Thus, Plaintiff had 14 days, or until January 6, 2021 to file an objection.
     Case 3:17-cv-00485-MMD-CLB Document 56 Filed 01/12/21 Page 2 of 2




1    findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory

2    Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

3    clear error on the face of the record in order to accept the recommendation.”).

4           Because there is no objection, the Court need not conduct de novo review, and is

5    satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends granting

6    Defendant’s motion for summary judgment because the evidentiary record forecloses the

7    possibility of a reasonable jury finding Defendant was deliberately indifferent to Plaintiff.

8    (ECF No. 49 at 8.) The Court agrees with Judge Baldwin. Having reviewed the R&R and

9    the record in this case, the Court will adopt the R&R in full.

10          It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF

11   No. 49) is accepted and adopted in full.

12          It is further ordered that Defendant’s motion for summary judgment (ECF No. 37)

13   is granted.

14          The Clerk of Court is directed to enter judgment accordingly and close this case.

15          DATED THIS 12th Day of January 2021.

16

17

18                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25
26

27

28
                                                   2
